AMENDMENT No. 1 TO
CONSULTING AGREEMENT




This Amendment No. 1 (this "Amendment") to that certain Consulting Agreement,
dated January 15, 2014 (the "Agreement"), is entered into this 24th day of July,
2014, by and between Alexandros Tsingos ("Contractor") and 3D Pioneer Systems,
Inc. ("Company" and together with Consultant, the "Parties").


RECITALS


WHEREAS, the Parties previously entered into the Agreement, pursuant to which
Contractor provides officer services to Company as its President and Chief
Executive Officer;


WHEREAS, the Parties wish to amend the Agreement to add a severance provision to
the Agreement;


WHEREAS, the Parties do not intend this Amendment to impact any of the other
rights, obligations, or commitments of the Parties set forth in the Agreement,
except as set forth in this Amendment.


NOW, THEREFORE, in consideration of these premises and the mutual promises
contained herein, the Parties to this Amendment do hereby agree as follows:


Section 1.                          Amendment to Agreement. The Parties to this
Amendment do hereby agree that the Agreement shall be amended to:


(a)            add the following section to Article IV "Duration, Termination
and Default":


"Severance. In the case of any termination of the Agreement for any reason other
than those specified herein in Article IV section "Termination by the Company",
the Company shall pay Contractor $120,000 USD as a severance (one year maximum
Compensation as set forth Article III section "Compensation") in the form of one
lump sum payment due at the time of termination of the Agreement."


(b)            delete and remove the following parts (iii) and (iv) to Article
IV "Duration, Termination and Default":


(iii) the Contractor is unable or unwilling to perform the Services under this
Agreement.


(iv) the Company acting reasonably determines that the Contractor has acted, is
acting or is likely to act in a manner detrimental to the Company or has
violated or is likely to violate the confidentiality of any information as
provided for in this Agreement.


Section 2.                          Capitalized Terms.


Capitalized terms not defined herein shall have the meanings ascribed to them in
the Agreement.


Section 3.                          Governing Law.


The terms of this Amendment shall be governed by the law and in the manner
provided for in the Agreement.  All other terms and conditions set forth in the
Agreement, not otherwise modified by this Amendment, shall control over the
interpretation of this Amendment.


Section 4.                          Complete Agreement.


This Amendment and referenced Agreement constitute the entire agreement between
the Parties hereto relating to this specific subject matter thereof  There are
no terms, obligations, covenants, representations, statements, or conditions
relating to the subject matter thereof other than those contained in this
Amendment and the above referenced Agreement.  No variation or modification of
this Amendment or the above referenced Agreement or waiver of any of the terms
or provisions hereof will be deemed valid unless in writing and signed by both
parties.


Section 5.                          Counterparts.


This Amendment may be executed in counterparts, which together shall constitute
one and the same Amendment.  The Parties may execute more than one copy of this
Amendment, each of which shall constitute an original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Amendment as of the date first
written above.






Alexandros Tsingos
 
3D Pioneer Systems, Inc.
 
 
 
 
  
 /s/ Alexandros Tsingos                                                    
 
 
By:  /s/ Alexandros Tsingos
 
 
Name: Alexandros Tsingos
 
 
Title: CEO
 
 
 
















